Appellee the Murray Company, owning a judgment against J. P. Bass and W. E. Barrow, assigned it to Y. O. McAdams, who, seeking to collect it, sued out a writ of garnishment against the City National Bank of Dallas, which was served on the bank. The bank answered, in effect, that it had on deposit in the name of J. P. Bass the sum of $977.77. Bass intervened and moved to quash the writ of garnishment for defect in the affidavit. On a trial, judgment was entered for plaintiff, and Bass appeals.
Appellant presents four assignments of error as fundamental, which are set out in the briefs, but which are not shown in the transcript, nor is there any motion for new trial made below. The appellees object to the consideration of said assignments, on the ground that they are not shown by the transcript to have been filed in the court below. Said assignments as presented are:
(1) "The trial court committed fundamental error, apparent upon the face of the record, in failing and refusing to suspend the trial of this cause pending the outcome of cause No. 28538B, filed in said court by J. P. Bass to set aside the original judgment rendered against him and W. E. Barrow, on the ground of fraud."
(2) "The trial court erred in denying the intervener, J. P. Bass, the right to have a jury pass on the issues of fact raised by the pleadings of said intervener and the affidavit for garnishment filed by Y. O. McAdams."
(3) "The trial court erred in failing and refusing to sustain intervener's motion to quash the affidavit for garnishment."
(4) "The trial court erred in rendering judgment on the replevy bond against J. P. Bass, as principal, and Ross M. Scott, J. J. Fagan, and W. B. Starr, as sureties."
None of the assignments show fundamental error, and under the statute we cannot consider any of them, and we are constrained not to consider them. Vernon's Sayles' R.S. 1914, art. 1612; Phillips v. Webb,40 S.W. 1011; Wilson v. Johnson, 94 Tex. 272, 60 S.W. 242.
There being no assignment of error presented in the transcript, the judgment is affirmed. *Page 674